Exhibit 10.1

February 7, 2017

 

 

Warren Eisenberg

Bed Bath & Beyond Inc.

650 Liberty Avenue

Union, NJ 07083

Dear Mr. Eisenberg:

We write to confirm that in order to provide additional time for discussions
respecting revisions to your employment agreement, as amended (the “Agreement”),
the Agreement is hereby amended so that the Final Date thereunder shall be
May 26, 2017. Except as aforesaid, the Agreement shall remain in full force and
effect and unchanged.

 

 

BED BATH & BEYOND INC. By:   /s/ Steven H. Temares  

Steven H. Temares

Chief Executive Officer

 

 

ACCEPTED AND AGREED:

 

/s/ Warren Eisenberg Warren Eisenberg